Title: Pierre-Augustin Caron de Beaumarchais to the American Commissioners, 13 February 1789 [i.e., 1779]
From: Beaumarchais, Pierre-Augustin Caron de
To: American Commissioners,Franklin, Benjamin


   
Messrs.
Paris ce 13. Fevrier 1789. [i.e., 1779]
M. Peltier duDoyer mon Correspondant de Nantes m’a fait signiffier une assignation à lui donnée en votre nom, aux fins de delivrer à votre Procureur, la foible cargaison de ris et d’indigo venue pour moi de Charlestown, sur le Navire la Thérese que Mr. Peltier a vendue par mon ordre et dont il m’a fait passer les fonds. Surpris de cette attaque, j’ai chargé mon Procureur à Nantes de repondre à l’assignation simplement que c’est à moi, non à M. Peltier du Doyer qu’on doit s’adresser pour avoir Justice de la Cargaison de la Thérese; Parceque c’est de mon ordre exprès et pour remplir mes besoins pressans que cette Cargaison qui m’appartient, a été retenue; que je fais mon affaire personnelle de l’assignation des nobles Députés, qui me regarde seul; de même que j’entends faire raison au Congrès national de l’Amerique d’une aussi foible remise envoyée a compte des Sommes immenses qui me sont dues par la republique; dont j’ai la parole, la promesse et l’écrit, de s’acquitter envers moi par toutes les voyes ouvertes et le plustot possible.
Or comme il faut enfin que cet acquittement se fasse, avec tous les Dedommagemens que son retard entraine, malgré les efforts que des esprits inquiets ont fait constament pour l’éluder, ou l’éloigner; et que je veux éviter, si je puis d’entamer, dans un Tribunal d’Amirauté, à deux cent lieues de Paris une Question qui paroitroit peu decente en Europe, entre les nobles Deputés de l’Amerique, et l’homme reconnu pour le Serviteur le plus zêlé de la Nation qu’ils representent; J’ai l’honneur de vous adresser, Messieurs, le Compte exact de vente de la Cargaison de la Therese; avec ma Reconnoissance au bas, que les fonds m’en ayant été remis, je les porte à compte sur mes fortes créances (sauf mon recours sur l’affreteur pour les frais de Desarmement &c.) ce qui suffit pour la Décharge, tant de M. Pelletier Du doyer, envers vous, que de vous Messieurs, envers vos Commettans. J’ai l’honneur d’y joindre aussi les mêmes renseignemens sur les Cargaisons de Retours de l’Amphitrite et du Mercure; celle de l’Amelie n’étant pas encore vendue, et les autres Vaisseaux n’ayant rien rapporté du Continent: au moyen de quoi vous serez rigoureusement en regle avec le Congrès sur ces objets.

Permettez moi, Messrs, de vous remercier de votre mediation sur les Reglemens de mes Comptes, et dédomagemens; je ne l’accepte point, pour des Raisons que je dirai plus bas. Des Amis zéles, qui stipulent mes intéréts en Amerique se font un Devoir d’y soutenir l’honneur de mon Caractere, de mes Services rendus au Congrès General; et surtout, d’y deffendre mes droits sourdement attaqués par certains Correspondans en Europe.
Que si d’apres ce que j’ai l’honneur de vous écrire et de vous envoyer, Messieurs, vous ne retiriez pas vos ordres donnés à Nantes, de poursuivre mon Correspondant, pour la remise d’une Cargaison qui m’appartient, et que je conviens avoir reçue, J’en conclurai que votre objet est de me contraindre à repousser juridiquement moi même une attaque aussi deplacée. Eh! quel Chagrin ce sera pour un Ami zelé de l’Amerique, si forcé de deffendre mes Droits et de justifier ma Conduitte, qui sera la même en toute occasion, je me vois contraint de mettre au jour dans un tribunal, pour ma defense légitime, les faits suivants si bien connus de vous.
Qu’en 1776. je fus vivement sollicité par Mr. Silas Deane, comme un des plus ardens partisans que les Treize Etats eussent en Europe; que je fus pressé, dis-je, par ce Deputé de la Republique en France, de former une Compagnie qui consentit a faire de grands Envoys D’artillerie, de Marchandises et Munitions de Guerre aux Americains absolument denués d’armes et de Vetemens, et sur la parole d’honneur et la promesse expresse de ce Deputé, que des Navires chargés de Denrées d’Amerique ne cesseraient pas de croiser mes envois; que toujours adressés à moi, ces Retours me mettroient, par une circulation non interrompue, par un acquittement prompt et successif en état de faire de nouvelles avances à l’honorable Congrès, lequel y seroit très sensible.
Je prouverois alors, que sur ces Promesses, et sous la Raison et Signature de Roderigue Hortalez, J’ai formé ma Compagnie et fait des levées considerables en Europe, de Marchandises d’artillerie, D’armes et de Munitions de toute Espéce.
Je prouverois par un Traité bien existant, qu’au moment de faire partir ses envois, le même Mr. Deane embarrassé, m’avoua que personne ne voulait lui fournir de Navires à fret, sans de fortes avances, et sans un cautionnement en France, pour toutes les Sommes qui resteroient en arriere; que désirant suivre le noble et genereux Plan que j’avois intenté, Je fis sur le champ toutes les avances d’argent exigées par l’affreteur; que je me rendis caution envers lui, de tout ce qui resteroit à payer par les Etats Unis de l’Amerique, et que je ne pris aucun repos que tous ces Navires enchainés dans nos ports, par des motifs supérieurs, ne fussent partis pour l’Amérique.
Je prouverois, qu’un autre agent à Londres et ce même M. Silas Deane en France, m’ayant pressé l’un de faire passer des Officiers au Continent; l’autre de prêter l’argent necessaire à leurs Traitemens et passages; sans hesiter J’avançai de mes deniers tous les fonds que cette Operation exigea; que, de cette Epoque mon zéle ne connoissant plus de bornes, pas même celle de mes facultés, J’ai engagé toute ma fortune, celle de mes Amis, mon Credit et le leur, pour servir constament l’amerique, et que beaucoup de Navires richement chargés, en marchandises, artillerie, habillemens, et Munitions de Guerre, ont été par moi seul expediés au Continent avec des peines incroyables, et les plus violens travaux de Corps et d’Esprit, pour applanir, ou vaincre les obstacles perpétuels que la politique Européene opposait à mon activité.
Il n’en coûterait pas même à ma Delicatesse de prouver que j’ai porté plusieurs fois l’attachement jusqu’à fournir à ce même député, M Deane; les fonds necessaires à sa Subsistance et à ses acquittemens; parcequ’il sait bien que je l’honore et l’aime de tout mon Coeur; ni de montrer que traitant enfin tous les Americains comme mes Amis et mes freres, il en est peu que je n’aye obligé de mes deniers, ou à qui je n’aye offert ma bourse et mon Credit.
Mais que bien loin qu’aucun navire americain ait jamais croisé mes envois et m’ait apporté ces Retours convenus et tant de fois promis du Continent; pendant qu’une nouvelle Deputation a constament épuisé, depuis trois ans, toutes les façons d’éluder un Payement sacré; tantôt en alleguant la detresse de l’Etat, tantôt les Difficultés de passer la mer etc. etc. Il n’y a pas un seul des hommes que je venois de servir, d’obliger, ou d’employer (M. M. Deane et Carmichael exceptés) qui ne se soit efforcé de me derober l’honneur de mes travaux en Europe, et qui n’ait tenté de s’approprier, s’il l’eût pû, tous les fruits de mes Envoys en Amerique.
Alors, Messieurs, Le Ressentiment me devenant permis en une injure aussi grave; je montrerais peutêtre que des obscures Speculateurs, dont une affaire aussi difficile était necessairement entourée, se sont reunis pour donner le Change au Congrès Général sur la Nature et les Conditions de mes envois; en me faisant faussement passer à ses yeux pour un dissipateur des fonds publics en France, envers lequel la Republique ne devoit jamais s’acquitter, comme étant chargé par l’Etat de donner aux Americains en pur don, ce que j’avois tant de peine à rassembler et à leur envoyer au titre sacré d’avances, d’échange et de Commerce.
Peutêtre même irois-je plus loin; car ne devant alors aucun menagement à ces Ennemis cachés, je pourrois bien les nommer et prouver qu’ils n’ont cessé par leurs Lettres insidieuses, dont j’ai les extraits, d’empêcher le Congrès des Etats Unis de s’acquitter envers le Serviteur et l’ami genereux qui s’étoit devoué pour leur Pays et qui a manqué dix fois de perir faute de recevoir en retour, de quoi faire face à ses Engagemens.
Et si le Sentiment trop vif de tant d’injustices m’arrachait à la discrétion que je me suis toujours imposée, Je surprendrois bien les honnêtes gens de mon Pays, en ajoutant que les nobles Deputés reconnus de la Republique, (Mr. Deane excepté) entrainés par ces illusions, ont cru pouvoir se dispenser des moindres égards envers moi, jusqu’a ne pas mettre le pied dans ma Maison; jusqu’à ne me faire jamais parvenir aucune reponse du Congrès, à plus de vingt Lettres importantes écrites par moi en Amerique, et passées sur les navires même qui portoient à la Republique des Secours aussi precieux de ma part.
Eh! quel seroit, Messieurs, l’Etonnement de l’Europe entiere, si j’allois jusqu’à divulguer que ces nobles Deputés ont porté l’injustice et l’outrage à mon égard, au point de vouloir retenir et me disputer les plus foibles et tardives Cargaisons, arrivées d’Amerique en retour des miennes, sous ma propre marque et sur ces même navires que j’avois chargés pour eux à mes Depens, dont j’avois pour eux payé plus de onze mille Louis, qui ne me sont pas rentrés pour les deux tiers du Fret convenu; et cautionné les autres Paymens ulterieurs, ainsi que tous les accidens possibles.
Que diroit’on enfin, Messieurs, si j’ajoutois: que sans la Resolution que j’ai prise d’envoyer un agent en Amerique porter mes plaintes ameres au Congrès national; et sans l’arrivée au Continent de cet agent; sans celle de M. M. Deane et Carmichael, de M. Gerard, qui tous ont ouvert les yeux à l’honorable Congrès et m’ont instruit de la Surprise où l’on y étoit, en reconnoissant l’injustice qui m’avoit été faite, sur de faux avis d’Europe et sur d’insidieux rapports et de la Resolution prise a l’instant de reparer cette injure au plustôt. Que diroit’on, Messieurs, quand on sauroit que sans toutes ces Precautions d’un honnête homme outré de Colere, j’ignorois encore quels ennemis du bien public s’y sont fait un jeu de porter l’erreur, le trouble et la ruine sur une affaire devenue aussi funeste pour moi, qu’elle a été utile à la nouvelle Republique?
Telles sont, Messrs, les Justifications que je serois forcé de donner publiquement, si vous persisties dans l’injure que vous me faites, et si vous ne retiries pas la scandaleuse assignation donnée à Mr. Pelletier Du doyer par votre ordre. Alors, distinguant toujours l’honorable Congres qu’on a trompé, de ses representans qui m’outragent; je le dis avec Regret; mais vos procédés m’y contraignent; Je ferois saisir, arrêter dans tous les Ports, chez tous les Banquiers ou Depositaires, les Marchandises et les fonds que vous pourriez avoir en Europe; et c’est à mon tour, devant les tribunaux de mon Pays, que je vous forcerois d’être justes envers moi; puisque tant de devouement pour votre Patrie, n’a pu vous porter à la moindre gratitude.
Et cette Lettre, Messieurs, que votre dur procedé m’arrache, si je l’adresse aux trois Députés collectivement; c’est que je ne puis les diviser dans une affaire commune, et pour un ordre signé de tous trois: car j’atteste icy que mes plaintes et mon Ressentiment personel ne porte que sur M. Arthur Lee, seul auteur des torts qu’on m’a faits, et de tout le mal que j’ai souffert. Je declare aussi qu’autant qu’il dependra de moi je n’aura jamais de Communication avec cet agent ambitieux, qui, pour nuire en Amerique à son collegue M. Deane, y a semé le doute et le Soupçon sur tout ce que cet homme honorable avoit fait en Europe avec moi pour la Republique; et c’est la Raison qui m’oblige de refuser de vous, Messieurs, toute Mediation, tout Reglement de Comptes et d’intérêts dans lesquels ce Sr. Lee pourroit ou devroit entrer. J’ai pris la Liberté de l’écrire expressement au Congrès Général, en lui envoyant le commerce chiffré de Londres entre cet agent et moi. Il prouve evidemment et l’odieux de sa conduite à mon égard et la fausseté de ses insinuations ulterieures sur la Nature et les Conditions de mes envois en Amerique.
Que si le Congrès trompé, seduit, ou porté par des motifs à moi inconnus, croit devoit continuer de confier ses intérêts à ce Politique, je le connois trop bien moi pour consentir jamais, si je puis l’empecher, qu’il soit de quelque chose en mes affaires.

Mais ce point de Discorde éloigné, gardons nous, Messrs, de donner aux Anglois le Spectacle et le Plaisir d’une Contestation publique. Il n’est pas bon qu’elle existe entre nous et le Négociant François, qui, le premier, a tant animé, par ses travaux, son Exemple et ses Conseils, les Vaisseaux de nos Ports à oser prendre le Chemin perilleux des votres.
Reflechissez, je vous prie, que l’opinion d’un si mauvais Succès, detourneroit plus nos armateurs, des Speculations D’Amerique que la Politique, et tous les traités du monde ne peuvent les y porter.
Deputés d’une Nation commerçante et nouvelle, écartez de tous les Esprits l’idée d’une pareille injustice. Vous ne feriez croire à personne que celui qui a tant échauffé les Coeurs pour votre Cause, ait le moindre tort avec vous, et le Gouvernement François, témoin continuel et souvent reprimateur, avant le traité, de mes efforts, ne verroit qu’avec Deplaisance, un Procès tendant à relacher une union fondée sur l’Espoir d’un grand Commerce entre les deux peuples. Union cimentée par un traité d’alliance honorable à l’Amerique et genereusement soutenue aujourd’huy, par la plus grande effusion de l’or et du sang des François.
Tels sont, Messrs, les nobles motifs qui m’ont fait souffrir aussi longtems sans me plaindre. Et c’est dans cet Esprit, que, demandant Justice à la Deputation de l’Amerique, sur une assignation imprudemment donnée à mon Correspondant de Nantes; J’ai toujours l’honneur d’être avec attachement et Respect de Monsieur Franklin, et de Monsieur adams; Messieurs, Le tres humble et tres obeissant serviteur.
(signé) Caron DE Beaumarchais connu en amerique sous la signature de  Roderigue Hortalez & Cie.



P.S. Laissant à part, Messieurs, la Justice que j’ai droit d’attendre du Congrès et que j’en espere enfin, surtoût [après?] ce que j’ai envoyé à la Republique; j’ai l’honneur de joindre aux Pieces que je vous addresse le Compte du fret des Premiers Vaisseaux que j’ai expediés pour le continent, dont vous avez le marché signé de Mr. Deane pour le Congrès, de moi comme caution du Congrès. Ce marché a été ga. [torn] arrêté depuis avec l’affreteur à 381,400 l.t. dont j’ai paye en 1776 la Somme de 269,400 l.t. d’avance à cet affreteur, en cautionnant tout le reste. Laquelle Somme de 269,400 l.t. devoit me rentrer au plustôt.
Comme il ne faut, Messieurs, aucun Reglement sur les marchandises envoyées en Amerique, pour acquitter pareille avance, faite en france en écus de France, et fondée [à?] titre paré, Je vous demande aujourd’huy pour la vingtieme fois de me payer les 269400 avec les intérêts, frais &c. qui me sont dus depuis 8bre. 1776 dont j’ai le plus grand besoin; et voila pourquoi j’appellé en vous écrivant, ces Navires affrétés pour un autre, mes propres navires. Ils seront les Navires de qui vous voudrez, Messieurs, quand cette Somme de 269,400 l.t. me sera payée par vous. Depuis près de 3 ans je ne vous ai pas envoye d’Huissier pour vous faire cette Demande; ainsi que beaucoup d’autres. Est ce donc trop exiger, que de vous prier, Messieurs, de faire cesser le Scandale d’une assignation, donnée par vous à mon Correspondant, en reconnoissance de la douceur et de l’honneteté de mes procedés à votre égard? Et de ma longue patience à languir dans l’attente de vos acquittemens?/.
M M. Les Députés des Etats Unis de l’Amerique.—

